Title: To James Madison from Joseph Jones, 5 April 1789
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 5th. April 1789.
By Col. Davies who has the superintendance of the business committed to Mr. Dunscombe I send you twenty one pounds 7/. which is all I can at this time spare the remainder shall not be long delayed, as I have a little Tobacco that will I expect soon bring me a better price than is now going and in the hope of its doing so I have yet avoided selling it. The price for Tobacco here is now only 19 & 20/—Rapk: 15 & 16/. I mean the general cash price for the best Tobaccos of these rivers—in short the scarsity of money and the necessity of the people to possess a portion of what is going obliges them to part from their Tobacco for any price they can get. I have been remiss in keeping a regular statement of our money matters and am somewhat at a loss to ascertain the exact balance, but shall if you cannot fix it come as near to it as I can. In the late contest between Yourself and Monroe it is not improbable but you may have been told by busy people that I was opposed to your election the truth is I avoided all interference as I esteemed You both in the light of friends and dissuaded Monroe from offering; but the party as it is called had too much influence with him, for though he resisted for a time they at length prevailed on him to come forward. I speak of this matter as a thing probable as Mr. Alexr. Donald told me he at Dinner with some Gentlemen at Mr. T. M. Randolphs heard it mentioned by one of them that he had heard I was agt your election and Mr. Donald who had heard me a few days before speak my sentiments on the subject at another Table at dinner took occasion to state the truth. I thought then Monroe was wrong and I now think his disappointment will prove much more beneficial to him than his election wod. have been. It is a circumstance to be lamented the want of a Congress[.] We have not had a line from one Gent. in the representation but from what We hear it was expected there wod. be a sufficient number to make a Congress about the 25th. ult. I hope it has been the case, and that you will be soon doing business and that your labours may be pleasing and prosperous. If I can furnish you with any information or assistance respecting the impost or any other [of] the affairs of this State pray command me and I shall chearfly comply with your desires to the Best of my power. The Bust of the Marquis arrived at Baltimore from whence we have had it transported to this place which it reached a few days past—how or where it happen’d I know not but so it was that on opening the cases wherein it was inclosed a part of the nose was found broken off, the peices were in the case excepting the thin part wch. separates the nostrils. We have engaged a man here the best qualified of any we could procure to repair the injury and he thinks he can restore the peices withot. any material change in the appearance of that part of the bust—should he fail the accident will prove a disagreeable circumstance. At your leisure I hope you will among others think of yr friend & servt
Jos: Jones.
